In a proceeding pursuant to CPLR article 78 to review the election of officers to the Suffolk County Committee of the Conservative Party of New York State and the adoption of party rules which took place at a purported party organizational convention, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Stark, J.) entered May 24, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s conclusion that the instant proceeding was subject to the 10-day period of limitation set forth in Election Law § 16-102 (2). Since the instant proceeding was commenced after that period had expired, it was untimely (see, Matter of Marin v Board of Elections, 67 NY2d 634; Sack v Board of Elections, 65 NY2d 958). Thompson, J. P., Lawrence, Miller and O’Brien, JJ., concur.